DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 2017/0036008 A1).
With regard to claim 1, Tsai discloses A medical connector comprising: 
a first connection section (20 and 50, Fig. 2 and 3) that defines a first passage (at 23); 
a second connection section (60) that defines a second passage (at 622) communicating with the first passage; 
and a rotation control (portion of 50 containing 611 and 512) section that controls relative rotation of the first connection section and the second connection section in a connection state; 
wherein the second connection section comprises a first wall face (61, see Fig. 3) configured to abut on the first connection section (see Fig. 3) to restrict the first connection section from moving in a direction to be separated from the second connection section along an axis of the first passage and the second passage ([0033]); 
wherein, in a state in which the first wall face abuts on the first connection section, the rotation control section allows the second connection section to rotate relative to the first connection section in a first circumferential direction about the axis and restricts the second connection section from rotating relative to the first connection section in a second circumferential direction opposite to the first circumferential direction ([0033], [0007]); and wherein the first connection section is connectable to a first medical device using a rotating operation in the second circumferential direction and is disconnectable from the first medical device using a rotating operation in the first circumferential direction (At 2221, as shown in Fig. 3).
With regard to claim 2, Tsai discloses wherein: the first connection section (20) comprises a male screw portion (221, Fig. 3) that is screwable with a female screw portion of the first medical device ([0031]); and the male screw portion is configured to screw with the female screw portion of the first medical device by being rotated in the second circumferential direction relative to the female screw portion of the first medical device ([0031], [0042], [0043]).
With regard to claim 3, Tsai discloses wherein: the second connection section (60) is connectable to a second medical device using a rotating operation in the first circumferential direction and is disconnectable from the second medical device using a rotating operation in the second circumferential direction (see threaded connection at 621, [0033]).
With regard to claim 4, Tsai discloses wherein: the second connection section (60) comprises a female screw portion (see 62, Fig. 3) that is screwable with a male screw portion of the second medical device; and the female screw portion is configured to screw with the male screw portion of the second medical device by being rotated in the first circumferential direction relative to the male screw portion of the second medical device ([0033]).
With regard to claim 5, Tsai discloses comprising: a first housing that forms at least a part of the first connection section (see Fig. 3, element 51 to 22 forming a housing); and a second housing (see 63, fig. 2) that forms at least a part of the second connection section; wherein the rotation control section comprises a ratchet mechanism comprising part of the first housing and part of the second housing (ratchet teeth 512 on first housing and ratchet teeth 611 on the second housing).
With regard to claim 6, Tsai discloses wherein: one connection section among the first and second connection sections comprises a first tubular portion (see around 51), and another connection section among the first and second connection sections comprises a second tubular portion (see around 631) inserted into the first tubular portion (see Fig. 3, element 60 is generally inserted into element 50); each of an inner wall of the first tubular portion and an outer wall of the second tubular portion comprises an abutment region (631/5151) along an axial direction in an insertion region where the first tubular portion and the second tubular portion overlap in a radial direction; and the second connection section is configured to rotate in the first circumferential direction relative to the first connection section while sliding with respect to the first connection section in the abutment region (see Fig. 3).
With regard to claim 7, Tsai discloses wherein: the abutment region is formed over an entire 70 4815-8894-1761.1Atty. Dkt. No. 091486-0385 circumferential region of the first tubular portion and the second tubular portion (see 631 and 5151 that are ring elements that are formed over the entire circumference).
With regard to claim 8, Tsai discloses wherein: an annular groove (51) is formed on an outer wall of the first tubular portion of said one connection section (groove is formed on the outer portion of 52); said other connection section comprises a claw portion (61) that is located on an outside of the first tubular portion of said one connection section in the radial direction and fits into the annular groove ([0033]); and the wall face is constituted by a groove wall of the annular groove or an outer wall of the claw portion (see Fig. 3).
With regard to claim 9, wherein: the second connection section (60) comprises a second wall face (611) has first wall face as stated above, and would also have a second wall face, one face would allow rotation while the other prevents rotation) that abuts on the first connection section to restrict the first connection section from moving in a direction to approach the second connection section along the axis; and in a state in which the first connection section abuts on the second wall face, the rotation control section allows the second connection section to rotate relative to the first connection section in the first circumferential direction and restricts the second connection section from rotating relative to the first connection section in the second circumferential direction ([0033]).
With regard to claim 11, Tsai discloses A method comprising: A medical connector comprising: 
a first connection section (20 and 50, Fig. 2 and 3) that defines a first passage (at 23); 
a second connection section (60) that defines a second passage (at 622) communicating with the first passage; 
and a rotation control (portion of 50 containing 611 and 512) section that controls relative rotation of the first connection section and the second connection section in a connection state; 
wherein the second connection section comprises a first wall face (61, see Fig. 3) configured to abut on the first connection section (see Fig. 3) to restrict the first connection section from moving in a direction to be separated from the second connection section along an axis of the first passage and the second passage ([0033]); 
wherein, in a state in which the first wall face abuts on the first connection section, the rotation control section allows the second connection section to rotate relative to the first connection section in a first circumferential direction about the axis and restricts the second connection section from rotating relative to the first connection section in a second circumferential direction opposite to the first circumferential direction ([0033], [0007]); and wherein the first connection section is connectable to a first medical device using a rotating operation in the second circumferential direction and is disconnectable from the first medical device using a rotating operation in the first circumferential direction (At 2221, as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2017/0036008 A1) in view of Guala (US 2013/0187381 A1). 
With regard to claim 10, Tsai discloses the claimed invention except  for a valve body. 
Guala teaches a similar connect (Fig. 8) having a first connection section (23) and a second connection section (22) and a valve body (5/4/1/71) that forms a part of the first connection section, the valve body being configured to close the first passage ([0029]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai with the valve as taught by Guala for the purpose of preventing leakage of fluid in the connector ([0029]). 
With regard to claim 12, Tsai discloses A medical connector comprising: a first connection member comprising (50) : a first housing comprising: a substantially cylindrical inner tubular portion that defines a first passage  (through 53) and comprises an annular groove (511) having a wall face, an annular support portion (5161) comprising a plurality of convex portions located at a lower face of the annular support portion (512), and a substantially cylindrical outer tubular portion (51), a second connection member (60) comprising: a second housing comprising: a substantially cylindrical inner tubular portion defining a second passage (622) communicating with the first passage, an annular flange (631) , and a substantially cylindrical outer tubular portion comprising: a connecting outer tubular portion comprising: a projecting portion (611) configured to fit into a recess between the convex portions of the annular support portion of the first connection member (ratchet members 512 and 611 fit together), 73 4815-8894-1761.1Atty. Dkt. No. 091486-0385 such that the projecting portion and the convex portions form a ratching mechanism, and a claw portion (61) having a wall face, and a distal outer tubular portion comprising a female screw portion (62); wherein the wall face of the annular groove (511) is configured to abut on the wall face of the claw portion to restrict the first connection member from moving in a direction to be separated from the second connection member along an axis of the first passage and the second passage ([0033]), wherein, in a state in which the wall face of the annular groove abuts on the wall face of the claw portion, the second connection member is able to rotate relative to the first connection member in a first circumferential direction about the axis, the second connection member is retricted from rotating relative to the first connection member in a second circumferential direction opposite to the first circumferential direction ([0033]); and wherein the first connection member is connectable to a first medical device using a rotating operation in the second circumferential direction and is disconnectable from the first medical device using a rotating operation in the first circumferential direction ([0031], [0042], [0043]).
Tsai discloses the claimed invention except  for a valve body. 
Guala teaches a similar connect (Fig. 8) having a first connection section (23) and a second connection section (22) and a valve body (5/4/1/71) that forms a part of the first connection section, the valve body being configured to close the first passage ([0029]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai with the valve as taught by Guala for the purpose of preventing leakage of fluid in the connector ([0029]). 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783